Exhibit 10.23

Journal Communications Non-Employee Director Compensation Policy

Amended as of February 9, 2010 (1)

 

Cash Compensation

  

Annual Retainer Fee (2)

   $ 30,000   

Meeting Fees:

  

Per Meeting

   $ 1,500   

Teleconference Meeting

   $ 1,000   

Committee Retainers

  

Lead Director/Nominating and Corporate Governance

   $ 10,000   

Committee Chair (2)

  

Audit Committee Chair (2)

   $ 7,500   

Compensation Committee Chair (2)

   $ 7,500   

Human Resources Committee Chair (2)

   $ 5,000   

Equity Compensation

  

Annual Share Grant (at Annual Meeting of Shareholders)

     10,000 shares  (3) 

Stock Ownership Guideline

     15,000 shares  (4) 

 

Notes:

 

(1) In the event a new director is elected to the board after the date of the
Shareholders’ Annual Meeting, but before the next Shareholders’ Annual Meeting,
the new director will receive on a pro-rata basis the annual cash retainer fee
and the annual share grant. The pro-rata portion of the annual cash retainer fee
(less the amount of such fee to be paid in regular quarterly installments) will
be paid at the next regularly scheduled board meeting. The pro-rata portion of
the annual share grant will be made at the time of the first Shareholders’
Annual Meeting after the new director is elected to the board. In the event the
new director chairs a committee upon becoming a member of the board, the new
director also will be paid the committee retainer on a pro-rata basis.

(2) Paid in 4 equal installments at first 4 regularly scheduled board meetings
during each calendar year.

(3) Full value unrestricted grant of Class B common stock with a grant date of
the date of each Shareholders’ Annual Meeting.

(4) Non-employee directors are required to own 15,000 shares of stock in Journal
Communications. Directors should meet the guideline by 2010, and new directors
should meet the guideline within 5 years following the date they are elected to
the board.